Case 2:20-cv-05124-MCA-MAH Document 14-6 Filed 08/03/20 Page 1 of 2 PageID: 167




 Lawrence S. Lustberg, Esq.
 Kevin W. Weber, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102
 (973) 596-4500
 Attorneys for Defendants
 Sean R. Callagy, The Law Offices of
 Sean R. Callagy, Esq., LLC, and Callagy Law PC

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  LEGAL CAPITAL GROUP, LLC,                             Civil Action No.:
                                                        2:20-cv-5124 (MCA)(MAH)
                             Plaintiff,
                                                               Document Filed Electronically
                 v.
                                                     STATEMENT PURSUANT TO
  SEAN R. CALLAGY, THE LAW OFFICES                   LOCAL CIVIL RULE 10.1(a)
  OF SEAN R. CALLAGY, ESQ., LLC, and
  CALLAGY LAW PC,

                             Defendants.


        Pursuant to Local Civil Rule 10.1(a), attached hereto as Exhibit A is a Service List that sets

 for the names and addresses of each party, as well as counsel for each of the parties, in the above-

 captioned action.


 Dated: August 3, 2020                           s/ Kevin W. Weber
        Newark, New Jersey                       Kevin W. Weber
                                                 GIBBONS P.C.
                                                 One Gateway Center
                                                 Newark, New Jersey 07102
                                                 Tel: (973) 596-4500
                                                 Fax: (973) 596-0545
                                                 kweber@gibbonslaw.com
                                                 Attorneys for Defendants
Case 2:20-cv-05124-MCA-MAH Document 14-6 Filed 08/03/20 Page 2 of 2 PageID: 168




                                         Exhibit A

               Legal Capital Group, LLC v. Sean R. Callagy, The Law Offices of
                      Sean R. Callagy, Esq., LLC, and Callagy Law PC


  Plaintiff:                                   Defendants:
  Legal Capital Group, LLC                     Sean R. Callagy, The Law Offices of
  Boca Raton, FL                               Sean R. Callagy, Esq., LLC, and
                                               Callagy Law PC

                                               650 From Road, Suite 565
                                               Paramus, New Jersey 07652



  Plaintiff’s Counsel:                         Defendants’ Counsel:
  Christopher J. McHattie, Esq.                Lawrence S. Lustberg, Esq.
  The McHattie Law Firm, LLC                   Kevin W. Weber, Esq.
  550 West Main Street                         GIBBONS P.C.
  Boonton, New Jersey 07005                    One Gateway Center
                                               Newark, New Jersey 07102
  Clifford S. Robert, Esq.
    (admitted pro hac vice)
  Michael Farina, Esq.
     (admitted pro hac vice)
  Robert & Robert PLLC
  526 RXR Plaza
  Uniondale, New York 11566
